DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants filed claim amendments on 5/19/22 (after the Notice of Allowance). The claim amendments, which include an amendment to claim 1 and a newly added claim 21, are entered herein. 

Withdrawn Claim Objections/Rejections
The objection to claim 4 for minor informalities is hereby withdrawn in view of the claim amendments filed on 3/2/22.
The rejection of claims 1-12 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on 3/2/22.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Henrie on 3/21/22.
The application has been amended as follows: 
In the Claims:
Claims 13-20 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, James et al. (WO 96/41543; published: 12/27/96), which is directed to rumen inert oil, teach the Maillard product of PUFA and reduced sugar, but do not disclose the claimed method steps. 
The prior art is free of any teaching or suggestion of a method of making PUFA protected from ruminal degradation comprising the steps of (1) mixing reducing carbohydrate and de-oiled lecithin with a PUFA and (2) heating the mixture under conditions that produce the Maillard product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617